Newman, J.
This is a rule against the clerk in the case of the East Tennessee, Virginia & Georgia Railroad Company v. Watters. The question presented .is, whether, under section 824, Rev. St. U. S., the clerk, in taxing costs for attorney’s fees, in favor of the prevailing party to a suit Should tax $2.50 for the deposition taken and admitted in evidence of each witness, where the testimony of more than one witness is returned to'court in one inclosure. The attorneys for Watters, the prevailing-party, say that the testimony of each witness is “a deposition” in the meaning of the statute, especially where, as'in this case, the testimony of ea'ch witness is taken separately. This view seems to be correct. It is- difficult to see how any other interpretation can be given the language, “for each deposition taken,” etc.
'- It is suggested by counsel for the railway company that the expense to it of haying the commissions executed, and taking the testimony, should be deducted from the sum to be taxed as attorney’s fees for depositions. As I understand this statute, the fee of $2.50 “for each deposition taken and admitted in evidence in a cause” goes to the prevailing party for his attorney, and the expense of commissioners to take the testimony has no' connection with it.
■This rule was brought by Watters’ attorneys, but, it being conceded oii the héaring that properly it should have been brought in the name of Watters, the defendant in the case, it was allowed to proceed informally, nevertheless, to determine the question made. It is ordered, therefore, that'the clerk tax in the bill of costs in this case $2.50 for the depositions of each witness taken and admitted in evidence.